Gregory H. Browne Vice President, Finance and Chief Financial Officer Direct Phone: 281-228-7275 Direct Fax: 281-853-1233 greg.browne@cyberonics.com May 30, Via EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Re:Cyberonics, Inc. – Form S-1 (Registration No. 333-142401) Ladies and Gentlemen: Pursuant to Rule 477 under the Securities Act of 1933, as amended, Cyberonics, Inc., a Delaware corporation (the “Registrant”), hereby requests that the above captioned Registration Statement be withdrawn as of the date hereof or as soon thereafter as practicable.The Registrant no longer intends to proceed with a registered public offering of its securities at this time.The Registrant believes the withdrawal to be consistent with the public interest and the protection of investors.The Registrant represents that no securities have been offered or sold pursuant to the Registration Statement. Very truly yours, CYBERONICS, INC. By: /s/ Gregory H. Browne Gregory H. Browne Vice President, Finance and Chief Financial Officer
